Citation Nr: 1037580	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  05-32 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ear sensorineural 
hearing loss.

2.  Entitlement to service connection for a respiratory 
condition, to include as secondary to exposure to herbicides in 
service.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied service 
connection for hypertension, a respiratory condition and 
bilateral hearing loss.  Those issues were timely appealed.

The Board notes that during the appeal, in a May 2010 rating 
decision, the Veteran was granted service connection for his 
right ear hearing loss and tinnitus.  Accordingly, the Board has 
re-characterized the issue of service connection for bilateral 
hearing loss, which was formerly on appeal, to more accurately 
reflect the disposition of the claims on appeal.

The issue of service connection for hypertension is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss does not meet the 
criteria for a disability due to impaired hearing under 38 C.F.R. 
§ 3.385.

2.  The Veteran is not currently diagnosed with any chronic 
respiratory condition.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for left ear 
sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

2.  The criteria for establishing service connection for a 
respiratory condition, to include as secondary to exposure to 
herbicides in service, have not been met.  38 C.F.R. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

In this case, preadjudication VCAA notice was provided in a 
January 2005 letter in connection with his claims, regarding what 
information and evidence is needed to substantiate his claims for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  An April 2008 letter reiterated similar 
information regarding the Veteran's claims of service connection 
for hearing loss and a respiratory condition.  That April 2008 
letter additionally informed the Veteran how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations.  See Dingess, supra.  
The claim was last adjudicated in May 2010, curing any timing 
defect.

Regarding the duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, VA treatment records and 
examination reports, and private treatment records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for VA examinations.  Thus, the Veteran was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2009).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss or 
bronchiectasis become manifest to a degree of 10 percent within 
one year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
analysis below will focus specifically on what evidence is needed 
to substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Left Ear Sensorineural Hearing Loss

In this case, the Veteran contends on appeal that his hearing 
loss is due to his military service; specifically, he asserts 
that he was exposed to noise from combat in the Republic of 
Vietnam.

The Veteran's Form DD 214 indicates that his military 
occupational specialty (MOS) was a Truck Driver.  His service 
personnel records indicate that the Veteran served in the 
Republic of Vietnam from January to October 1968, as a Senior 
Heavy Vehicle Driver.  Other records indicate that the Veteran 
was part of an indirect-fire crew in an infantry unit in June 
1967.  Therefore, noise exposure is consistent with the types and 
circumstances of his service and is thus conceded here.  
38 U.S.C.A. § 1154(a).  The question remaining for consideration 
is whether any current left ear hearing loss is related to such 
in-service exposure.

The Veteran's enlistment examination shows normal hearing in his 
left ear upon  enlistment in November 1965.  He was treated for 
left ear external otitis in July 1968.  At that time, he 
complained of having an irritated left ear since he had gone 
swimming.  Some purulent discharge was noted in the ear at that 
time; however, no hearing loss was noted.  The Veteran does not 
appear to have had audiological testing during his separation 
examination in October 1968.  However, at that time, his ears 
were noted as being normal.

Post-service, private treatment records noted that the Veteran 
had thick cerumen impacted in his left ear in February 2001, 
which was treated at that time.  However, the Veteran's private 
treatment records do not otherwise demonstrate any treatment for, 
complaints of, or diagnosis of any left ear hearing loss.

The Veteran underwent a VA audiologic examination in March 2010.  
He reported that he has to functionally do all tasks, such as 
using a telephone, with his left side in order to hear>  He 
further remarked that communications were "okay" if they came 
from his left side.  He reported being trained on mortars in 
service and that he worked with mortars when he was deployed to 
Korea for 13 months.  The Veteran indicated that he had service 
in the Republic of Vietnam as a truck driver, where mortars were 
being fired off of his truck.  He also reported getting into 
small arms firefights while in Vietnam and that he was qualified 
with "many weapons."  The Veteran denied using hearing 
protection in service or having a hearing conservation program 
while in service.  He also reported not having any other hearing 
injury during service.  The Veteran also denied any civilian, 
occupational or recreational noise exposure.  The Veteran was 
given an audiometric examination of his left ear that yielded the 
following results:


500 Hz
1000 Hz 
2000 Hz 
3000 Hz 
4000 Hz
Maryland CNC 
Percentage
LEFT
25
30
15
15
20
96

The VA examiner stated that the Veteran had borderline normal, 
mild hearing loss in his left ear through 1000 Hz, with normal 
hearing from 1500 to 4000 Hz, with excellent speech 
discrimination in his left ear.  The VA examiner did not render 
an opinion on whether the Veteran's left ear hearing loss was 
related to service.

The Board notes that the Veteran was not diagnosed with left ear 
sensorineural hearing within one year of discharge from service.  
Thus, the Veteran cannot be presumed to have any left ear hearing 
loss as a result of military service.  See 38 C.F.R. §§ 3.307, 
3.309.  However, service connection may still be established 
under other service connection principles.  See Combee v. 
Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

While the Board acknowledges that the Veteran was diagnosed with 
external otitis of the left ear, and has stated that he was 
exposed to noise as a result of his military service, he does not 
currently have a disability due to impaired hearing.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 hertz (Hz) is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

In this case, the Veteran's left ear did not demonstrate the 
requisite decibel loss or speech discrimination percentage 
necessary under 38 C.F.R. § 3.385 in order to warrant a diagnosis 
of impaired hearing of his left ear.  Therefore, the Veteran does 
not have a current diagnosis of left ear sensorineural hearing 
loss for VA compensation purposes.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1995) (Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents had resulted in a disability).  Accordingly, the 
Veteran's claim of service connection for left ear sensorineural 
hearing loss must be denied on the evidence of record.  See 38 
C.F.R. §§ 3.303, 3.385.

Respiratory Condition

On appeal, the Veteran has stated that he should be service 
connected for a respiratory condition, particularly as related to 
exposures to herbicides in service.  As noted above, service 
personnel records reveal that the Veteran had service in the 
Republic of Vietnam from January to October 1968.  Therefore, he 
is presumed to have been exposed to herbicides as a consequence 
of his military service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).

The Veteran's November 1965 enlistment examination revealed a 
normal lungs and chest, and no pertinent complaints were raised 
at that time.  The Veteran was treated in-service for bronchitis 
several times in April and May 1966.  In May 1966, he was 
diagnosed with recurring bronchitis.  In January 1967, the 
Veteran again complained of a chest cold.  No diagnosis was made 
at that time.  The Veteran's October 1968 separation examination 
revealed that the lungs and chest were normal.

The post-service private treatment records indicate that the 
Veteran was diagnosed with group C strep throat in March 2001.  
He was seen and treated for bronchitis in December 2002.  A chest 
x-ray from February 2006 found no acute disease.  However, the 
Veteran was diagnosed with atypical pneumonia in February 2006.

The Veteran underwent a VA respiratory examination in March 2010.  
At that time, he reported being a former smoker for 30 years, 
having quit ten years prior to the examination.  He denied any 
treatment for a respiratory condition while in service and denied 
any environmental hazards during service.  The VA examiner noted 
treatment for acute bronchitis in April and May 1966, as well as 
treatment for an upper respiratory infection in January 1967.  
The Veteran denied any treatment after discharge from service for 
any respiratory condition until February 1978.  At that time, he 
had been hospitalized for bronchial pneumonia.  He also reported 
being hospitalized and treated for acute bronchitis in December 
2002, and again in February 2006 for atypical pneumonia.  There 
had been no treatment since February 2006 for any respiratory 
condition.  He also denied a history of asthma or allergies as a 
child, and similarly denied a history of allergies.  He indicated 
that his PPD test was negative ten years prior.  The Veteran 
reported that the only treatment he currently received was for 
his obstructive sleep apnea, for which he uses a CPAP machine.

On examination, the Veteran was not shown to be in any acute 
respiratory distress.  The Veteran's head, ears, nose and throat 
were not shown to have any oropharyngeal masses, and his tonsils 
were not enlarged.  The lungs were clear, without rales, rhonchi 
or wheezes.  There was no dullness to percussion at the bases, 
nor was there any noted restriction of air movement in 
inspiration or expiration in either lung field.  The VA examiner 
further noted that, in spite of the Veteran's subjective 
complaints, he could not find any evidence in support of a 
diagnosis of chronic bronchitis.  The Board notes that the 
Veteran was also diagnosed with mild obstructive sleep apnea at 
that time.

The evidence of record does not show that the Veteran was 
diagnosed with bronchiectasis or any other chronic bronchial 
respiratory condition within one year of discharge from service.  
Thus, the Veteran cannot be presumed to have any chronic 
respiratory condition as a result of military service.  See 
38 C.F.R. §§ 3.307, 3.309.  Moreover, he does not have 
respiratory cancer such as to enable a presumptive award based on 
herbicide exposure.  However, the Veteran may still establish 
service connection under other service connection principles.  
See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Board notes that while the Veteran's service treatment 
records document treatment for bronchitis and an upper 
respiratory infection, the Veteran has not been currently 
diagnosed with any chronic respiratory condition.  Rather, the 
pneumonia suffered in 2006 appears to have been an acute and 
transitory condition, as evidenced by the lack of any residuals 
diagnosed at the most recent VA examination other than sleep 
apnea, which had been separately adjudicated and is not a 
component of the instant claim.  Indeed, a claim of service 
connection for sleep apnea was denied in a December 2009 rating 
decision.  The Board notes that no notice of disagreement has 
been filed in regards to that claim.  Accordingly, the Board does 
not have jurisdiction over that claim.  See 38 C.F.R. §§ 20.200, 
20.201 (2009).

The Veteran himself believes that a current respiratory disorder 
was caused by his active service.  In this regard, the Board 
acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), in which it was held a lay person may speak as to etiology 
in some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Here, however, the question of causation extends beyond an 
immediately observable cause-and-effect relationship and, as 
such, the Veteran is not competent to address etiology in the 
present case.  In any event, the VA examiner specifically stated 
that there was no evidence during the March 2010 VA examination 
of any chronic bronchitis or other chronic respiratory condition.  
As such, the claim must be denied on this basis.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).


ORDER

Service connection for left ear sensorineural hearing loss is 
denied.

Service connection for a respiratory condition, to include as 
secondary to exposure to herbicides in service, is denied.


REMAND

The Board notes that the Veteran underwent VA examinations for 
his service-connected diabetes mellitus, type 2, in February 2006 
and November 2009.  During both of those examinations the Veteran 
was diagnosed with hypertension, and both VA examiners stated 
that hypertension was not related to the Veteran's service-
connected diabetes.  

Treatment records from throughout the appeal period demonstrate 
the earliest diagnosis of hypertension in January 2000.  However, 
the Board notes that in the November 2009 VA examination, the 
Veteran was noted as having a 20-year history of hypertension, 
predating his diagnosis of diabetes in 2002.  

Moreover, the Veteran's enlistment examination demonstrated that 
the Veteran had a blood pressure reading of 139/86.  At his 
October 1968 separation examination, the Veteran's blood pressure 
was shown to be slightly elevated, with a blood pressure reading 
of 130/90.  The Veteran's service treatment records do not 
demonstrate any treatment for or diagnosis of hypertension in 
service.

Since no medical opinion of record has directly addressed whether 
the Veteran's hypertension is directly related to service or his 
noted slightly-elevated blood pressure reading in service, the 
Board finds that an examination is necessary in this case.  See 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 
81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
hypertension examination in order to 
determine whether the Veteran's hypertension 
is related to service or to a service-
connected disability.  The claims folder must 
be made available to and be reviewed by the 
examiner in conjunction with the examination.  
All tests deemed necessary should be 
conducted and the results reported in detail.  

Following review of the claims folder and 
examination of the Veteran, the VA examiner 
should provide a diagnosis for any 
hypertensive disorder found.  The examiner is 
then asked to opine whether any diagnosed 
condition is more likely, less likely, or at 
least as likely as (50 percent or greater 
probability) is due to the Veteran's service.  
The examiner should discuss whether the 
Veteran's 130/90 blood pressure reading in 
his October 1968 separation examination 
demonstrates a pre-hypertensive condition at 
that time, or whether such was an isolated 
elevated reading.

The examiner is also asked to state whether 
the Veteran's hypertension is a complication 
of his diabetes mellitus.  In so discussing, 
the examiner is asked to discuss the February 
2006 and November 2009 VA examination 
reports.  Additionally, the VA examiner is 
also asked to provide an opinion as to 
whether it is at least as likely as not that 
the Veteran's service-connected PTSD or 
diabetes mellitus aggravates (i.e., 
permanently worsens) his hypertension beyond 
the normal progression of that disease.  If 
aggravation is found, the examiner must 
attempt to establish the baseline level of 
disability prior to such aggravation.

A rationale for any opinion expressed must be 
provided.  If the examiner opines that any of 
the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

2.  After the development requested above has 
been completed, the RO/AMC should again 
review the record and readjudicate the 
Veteran's claim for service connection for 
hypertension.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


